DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claims 1 and 9, these claims were allowed in the previous office action and remain allowed for the same reasons as previously stated; Referring to Claim 16, the prior art of record does not disclose nor suggest it be an obvious modification wherein a feedback circuit including a lock-detection circuit and a tuning circuit: the lock-detection circuit configured and arranged to detect a lock-status relationship between a phase of the injection signal and a phase of a representation of an output signal from the injection-locking circuit and, in response to the lock-status relationship indicating an unlocked condition, adjusting a phase of the output signal, and -4-82121865US01 in response to a locked condition, the output signal is transmitted as a signal corresponding to the FMCW radar signal; and the tuning circuit configured and arranged to supply the tuning voltage by: comparing the phase of the output signal with the phase of the injection signal; and in response to the comparing indicating a difference in the respective phases, setting the tuning voltage to cause the injection-locking circuit to adjust the phase of the output signal.
Claims 2-8, 10-15 and 17-20 are dependent on Claims 1, 9 and 16 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646